NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          MAR 08 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

SVETLANA DMITREEVNA                              No. 08-70862
CHERNOMORETS and VERA
VASILEVNA DOLGOVA,                               Agency Nos.         A097-112-671
                                                                     A097-112-672
              Petitioners,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted March 4, 2013 **
                                Pasadena, California

Before: PAEZ and WATFORD, Circuit Judges, and KENNELLY, District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Matthew F. Kennelly, United States District Judge for
the Northern District of Illinois, sitting by designation.
      Based on an adverse credibility finding, the Immigration Judge (“IJ”) denied

Petitioners’ claims for asylum, withholding of removal, and Convention Against

Torture protection. The Board of Immigration Appeals (“BIA”) upheld the IJ’s

decision and dismissed Petitioners’ appeal. Petitioners, a mother and daughter,

now petition for review from the BIA’s decision.

      The evidence does not compel this Court to overturn the adverse credibility

determination. See Almaghzar v. Gonzales, 457 F.3d 915, 920 (9th Cir. 2006).

That determination rested on a combination of several pieces of evidence the IJ and

BIA were entitled to credit, including: (1) the mother’s failure to seek asylum

during any of her three prior trips to the United States (which post-dated at least

some of the alleged persecution); (2) Petitioners’ submission of birth documents

that the Department of Homeland Security (“DHS”) determined to be fraudulent;

and (3) a DHS report indicating that newly issued Russian birth records may not

contain reliable information regarding ethnicity because individuals can and do

have this information changed in order to pursue asylum. Yeimane-Berhe v.

Ashcroft, 393 F.3d 907 (9th Cir. 2004), and Kourski v. Ashcroft, 355 F.3d 1038

(7th Cir. 2004), are distinguishable for the reasons given by the BIA.

      The record refutes Petitioners’ assertion that they were not afforded notice of

or an opportunity to respond to the IJ’s concerns about their credibility. Petitioners


                                           2
in fact objected to the admission of the government’s pertinent exhibits; the IJ

noted on the record that Petitioners’ documents might exemplify the type of fraud

the DHS report discussed; and Petitioners cross-examined the forensics expert who

determined their documents were fake. Moreover, contrary to Petitioners’

assertion, the BIA did pass judgment on this argument, rejecting it for the reasons

just given.

      Finally, the IJ did not err in failing to discuss other documents Petitioners

offered, which did not bear on the dispositive issue of whether Petitioners suffered

persecution because they were Jewish.

      PETITION FOR REVIEW DENIED.




                                          3